Citation Nr: 0718265	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-28 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diverticulitis, and if so, entitlement to service connection 
for the same. 

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1947 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.


FINDINGS OF FACT

1.  Service connection was denied for diverticulosis in July 
1990.  The veteran did not appeal that decision.

2.  Evidence received since July 1990 relates to an 
unestablished fact necessary to substantiate the claim for 
service connection and raises a reasonable possibility of 
substantiating the claim.

3.  Diverticulitis has been medically related to the 
veteran's service. 

4.  Degenerative disc disease of the cervical spine was first 
manifested many years after the veteran's service and is not 
related to his service. 


CONCLUSIONS OF LAW

1.  The July 1990 RO decision is final.  38 U.S.C.A. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.160, 19.129, 19.192 (1990).  

2.  The evidence added to the record since July 1990 is new 
and material; the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Diverticulitis was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

4.  Degenerative disc disease of the cervical spine was not 
incurred or aggravated in the veteran's active duty service; 
nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2004, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claims.  With respect to the service 
connection claim granted herein, the record reflects that the 
AOJ provided notice with respect to the initial disability 
rating and effective date elements of that claim in March 
2006.  Further, those issues are moot with respect to the 
denied claim.  Thus, the notice requirements have been met, 
and the veteran has been able to participate effectively in 
the processing of his claims.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims, and medical 
opinions have been sought.



New & Material Evidence

The veteran seeks service connection for diverticulitis, 
which he contends was present in service.  By rating decision 
dated in July 1990, the RO denied the veteran's claim for 
diverticulosis (a preliminary condition to his current 
diagnosis) on the basis that his service medical records did 
not demonstrate a diagnosis of diverticular disease.  The 
veteran did not perfect an appeal with respect to this 
decision.  

Applicable law provides that the July 1990 RO decision that 
was unappealed is final.  38 C.F.R. §§ 3.160, 19.129, 19.192 
(1990).  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 (West 2002). 

"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2006).

In the application which is the subject of this appeal, the 
veteran submitted a private physician's statement finding 
that the veteran's current diverticulitis was likely present 
in service, given the nature of the disease and the 
manifestations he had less than two years after separation.  
Presuming its credibility for the limited purpose of 
ascertaining its materiality, this opinion is found to relate 
to an unestablished fact necessary to substantiate the claim, 
specifically that the current disorder is related to some of 
his in-service symptoms.  Because a positive relationship is 
noted, the statement also raises a reasonable possibility of 
substantiating the claim.  Therefore, the veteran is found to 
have submitted new and material evidence sufficient to reopen 
his previously denied claim.

Because the AOJ has weighed the merits of the claim, to 
include the nexus opinion on which the claim is reopened, 
there is no prejudice to the veteran for the Board to render 
a decision on the merits here.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Service Connection

The veteran seeks service connection for diverticulitis and 
for a cervical spine disorder.  In order to establish service 
connection, three elements must be established.  There must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See 38 C.F.R. § 3.303 (2006); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Diverticulitis

The veteran's diagnosis of diverticulitis is not in dispute.  
Current treatment records clearly establish this.  See, e.g., 
VA examination report, dated in October 2004.  The question 
is whether that disability is related to the symptoms that 
the veteran experienced in service.  Specifically, the 
veteran's service medical records confirm that on several 
occasions, he received treatment for rectal bleeding and 
associated abdominal pain that was attributed to both 
internal and external hemorrhoids.  

In March 1975, roughly 18 months after the veteran separated 
from service, the veteran had similar symptoms of bleeding 
and cramping.  He sought treatment from his private doctor.  
Records from that treatment confirm that the veteran had a 
long-term history of hemorrhoids, dating back to his time in 
service, and that at that time in March 1975, he continued to 
have them.  After one week, the pain did not subside and the 
veteran was admitted to the hospital with an admitting 
diagnosis of "hemorrhoids and possible diverticulitis."  
The discharge diagnosis was "internal hemorrhoids and 
bleeding from diverticulitis" (emphasis added).  The veteran 
has received treatment periodically for the same symptoms 
since that time.

In January 2004, the veteran's treating gastroenterologist 
reviewed his service medical records, as well as the multiple 
post-service records, to include those regarding the 1975 
hospitalization.  In sum, the specialist found it to be as 
likely as not that the veteran's current diverticulitis was 
present in service, based on the symptoms he was experiencing 
in 1975.  He indicated that it was highly unlikely that the 
veteran's diverticulitis would have reached the severity it 
had in 1975 (i.e., the bleeding necessitating 
hospitalization) without it being present for at least two 
years prior.  In other words, he opined that the veteran's 
disorder began while he was still in the military, but only 
reached a crisis point in 1975.  

A VA physician reviewed this opinion and the file in October 
2004, and did not agree with the private gastroenterologist's 
opinion because the record did not contain any diagnostic 
test results in the records dating from 1975 that 
conclusively found diverticulitis.  

Although it is true that the actual colonoscopy or other 
diagnostic results preceding the diagnosis were not included 
in the 1975 notes from the veteran's then-treating physician, 
it is clear that a medical professional diagnosed the veteran 
with the disorder at that time.  Attempts were made to obtain 
the complete records of the hospitalization, but were to no 
avail.  The Board is not in a position to further question 
the diagnosis.  Also, the evidence includes a well-reasoned 
opinion from a specialist in the applicable field, who was 
familiar with the facts of the veteran's case and found a 
link between the current disorder, that which was diagnosed 
in 1975, and those symptoms that he experienced while in 
service.  Accordingly, the evidence supports a finding that 
the veteran's current disorder is medically related to his 
service.  Service connection for diverticulitis is warranted.

Cervical Spine Disorder

The veteran contends that he engaged in ejection seat 
training while in the Navy, which resulted in permanent 
damage to his neck.  He also has alleged that a fall in which 
he injured his ankles may have damaged his neck as well, and 
that the weight of his helmet may have strained his neck.  

Service medical records confirm that the veteran fell from a 
fuselage in May 1955, landing on his heels, and possibly 
fracturing his ankles.  Over the long course of the veteran's 
military career, he continued to receive treatment for his 
ankles.  However, he voiced no complaints referable to his 
neck at the time of the fall or thereafter.  In fact, the 
veteran's service medical records are wholly negative for 
complaints or treatment for neck pain.  See,  e.g., medical 
examination reports dated in September 1956; June 1959; July 
1970; March 1961; March, August, and November 1962; June 
1966; May 1969; May 1972; and April and July 1973. 

The only complaints referable to the spine refer to the 
lumbosacral spine, or low back, rather than the cervical 
spine, or neck area.  These were in May 1969, at which time 
an x-ray revealed a developmental abnormality of unknown 
clinical significance.  Although the veteran now contends 
that he had neck pain in service, the Board finds the 
contemporaneous service medical records to be more probative 
of his symptoms at the time than the veteran's recollections 
now, made so long after the fact.

Post-service medical records date from March 1975 to May 1978 
and from June 1990 to February 2002.  Subsequent VA 
examination reports are also of record.  Although records 
dated nearly two years after the veteran's separation (in 
June 1975) note a stiff neck in conjunction with a bacterial 
infection, the first documented treatment of an underlying 
cervical spine pathology is in December 2000, when a clinical 
treatment note indicated that a magnetic resonance imaging 
(MRI) scan done earlier in the year demonstrated a disk 
herniation in the cervical spine.  A December 2003 MRI report 
showed degenerative disc disease.

In February 2004, the veteran's primary care physician at VA 
examined him and reviewed the December 2003 MRI.  She 
indicated that the veteran related his history of multiple 
training exercises involving the seat ejection.  Based upon 
this statement, she opined that such training "could [have] 
more than likely contributed to his arthritis in the cervical 
spine developing over the years."  

The language used in this opinion, specifically that the 
veteran's unconfirmed activities in service could have 
contributed to his current disability, is too speculative to 
allow a grant VA benefits.  The term "as likely as not" 
does not mean "within the realm of medical possibility," 
but rather that the evidence of record is so evenly divided 
that, in the examiner's expert opinion, it is as medically 
sound to find in favor of the proposition as it is to find 
against it.  Thus, a more comprehensive review of the 
evidence was requested.

In October 2004, a VA physician reviewed the veteran's claims 
file, to include his service medical records and post-service 
treatment records.  The physician also interviewed the 
veteran and examined his cervical spine.  When questioned 
about his service experiences, the veteran relayed that he 
wore a heavy helmet which strained his neck and that he 
participated in simulated exercises of ejecting from an 
airplane.  The veteran also related that he had no diagnosis 
of a cervical spine disorder prior to 2000, approximately 
when his symptoms began.  Basing the opinion on the fact that 
the veteran did not present with neck complaints in service 
and that his first diagnosis referable to the neck was in 
2000, nearly 30 years after his separation from service, the 
physician opined that it was impossible to relate his current 
disorder of the cervical spine to his service without resort 
to speculation.  

This opinion is credible, as it was based on the entirety of 
the evidence, particularly that pertinent to service.  It is 
also probative of the issue at hand, as the physician clearly 
stated the reasoning behind the opinion and relied on facts 
that are supported by the record.  This is in contrast to the 
February 2004 opinion that essentially found a possible link 
based solely on what the veteran has alleged with respect to 
his training, which unfortunately is not documented in his 
service records.  Even assuming, however, that the veteran 
did in fact engage in training exercises for high speed 
ejection from aircraft, the February 2004 opinion does not 
explain the extensive gap in time between when the veteran 
says he hurt his neck (sometime in service between 1947 and 
1973) and his first documented treatment for the same (in 
2000).  This omission makes the opinion far less probative of 
the etiology of the veteran's disorder.  

Given the weight of the October 2004 medical opinion, the 
preponderance of the evidence is found to be against the 
veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  Direct service connection for a 
cervical spine disorder is not warranted.

Alternatively, service connection may be granted on a 
presumptive basis when the  evidence shows that certain 
chronic diseases manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Arthritis is one such presumptive disease.  In this case, the 
veteran separated from service in August 1973.  Because his 
degenerative disc disease (also characterized as arthritis) 
was not diagnosed on record until the MRI in 2000, more than 
one year out from separation, the presumption is not 
applicable.  Service connection for a cervical spine disorder 
is not warranted on any basis.


ORDER

Service connection for diverticulitis is granted. 

Service connection for degenerative disc disease of the 
cervical spine is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


